Minturn, J.
(concurring).
While I concur in the view expressed in the majority opinion, as to the illegality of this conviction, my views lead me to a reversal, upon the more fundamental ground that a conspiracy organized, doubtless with the best motives, by the prosecuting officers of the law, to create a fictitious conspiracy, to entrap public officers into the commission of crime, is contra tonos mores, and against sound public policy.
At the basis of our jurisprudence are certain well-defined maxims, borrowed from the civil law, upon which the relative rights and duties created and imposed by law rest in their application to the individual. Among these is volenti non fit injuria, which denies a remedy to one who is the super-inducing cause of his own injury, upon the theory that he *217cannot properly complain of an alleged wrong or injury which he has invited upon himself.
It presents the fundamental concept of the doctrine of contributory negligence, and regulates and controls in daily application the rights of individuals.
The majority opinion cites instances where fundamentally, this principle was the cause of the court's refusal to recognize an alleged crime thought out and committed by one upon himself for an ulterior purpose. Rex v. MacDaniel, Fost. C. L. 121; O’Brien v. State, 6 Tex. App. 665; Whart. Cr. L. 389.
So the civil law maxim, ex dolo malo non oritur actio, has supplied our courts of law and equity, with a basic principle regulative of the affairs of the individual in his business transactions, and which reduced to its simplest terms has become a common law axiom, that “fraud vitiates everything.”
Chief Justice Wilmot, in Collins v. Blautern, 2 Wms. 341, referring to the public policy inherent in this maxim, says, “the manner of the transaction was to gild over and conceal the truth, and whenever courts of law see such attempts made to conceal such wicked deeds they will brush away the cobweb varnish, and show the transactions in their true light.” And again, “this is a contract to tempt a man to transgress the law to do that which is injurious to the community. It is void by the common law, and the reason why the common law says such contracts are void is for the public good. You shall not stipulate for iniquity. All writers upon our law agree in this —‘that no polluted hand shall touch the pure fountains of justice/ ” See, also, Paxton v. Popham, 9 East 408; Pole v. Harrobin, Id. 417; Gas Light Co. v. Turner, 5 Bing. N. C. 666; Cuthbert v. Haley, 8 T. R. 390, and cases cited in Broom Leg. Max. 659.
If these basic conceptions of law are to govern courts in the administration of law and equity, as between the people, upon what theory of consistent legal procedure it may be asked, is their application to be halted, when the state presents itself as a litigant at the bar? Except upon the ex*218ploded theory that the state can do no wrong, I know of no principle of extenuation or exception, which can be held to relieve the state as the fountain head of justice, from the effect of the application of its own laws.
The cases which are reported, both in support of such action of the state and those opposed h> it, serve to indicate the extent of which this practice has been indulged, upon the theory that if a conspiracy can be concocted to induce officials, apparently quiescent and noncommittal, to violate the law, the courts pro bono publico, will recognize the legality of the act and impress a judicial imprimatur upon it.
The concoction of such a scheme is unnecessary to prove its purpose, viz., that some men are mercenary and venal. Criminal law is enacted upon the theory that such men exist. The dormant energy for transgression, more or less smouldering in human breasts, awaits only the opportunity presented by a more acute, energetic and subtle mind, supported by the apparent respectability, character and social standing of the tempter, to produce the leap that blasts hope and character, and spells moral destruction in an abyss of remorse and shame.
Cases from individual states cannot in my. judgment moralize or legalize such procedure upon any laudable theory of public policy.
Rome applied it in the days of her disintegration. Richelieu made it a method of procedure to support his policies, and some modern states of Europe have tried it as a method tq foment crime and blast it in its inception, in order to anticipate popular insurrection. We have tried it where crime was conceded to exist, as in the cases of post-office larcenies, and where the purpose was to ensure the trapping of the guilty one. But except upon the universally condemned notion of the mediaeval casuists, that the end may justify-the means, no support for the situation here presented can be extracted from the recognized maxims of the law, or from the fundamental concepts of moral philosophy, or from the precepts of the decalogue upon which such maxims in the last analysis are presumed to be based.
*219For affirmance—The Chancellor, Trbnchard, Black, Heppenheimbr, Williams, JJ. 5.
For reversal—Garrison, Swayze, Bergen, Minturn, Terhune, Taylor, JJ. (5.